PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/195,920
Filing Date: 20 Nov 2018
Appellant(s): TRANSFORM SR BRANDS LLC



__________________
WAYNE H. BRADLEY (Reg. No. 39,916)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding Appellant’s arguments, directed to independent claim 25, concerning D’Angelo failing to disclose “the first computer system is unable to control the dedicated portion of the display while the second computer system is controlling the dedicated portion of the display,” the Examiner respectfully disagrees.
As described in Appellant’s specification, once a hosted app is installed within the native application on the user device, a server can execute code that takes control of the UI element representing the hosted app (see fig 7 and paragraphs [0056], [0079] and [0088] of appellant’s specification). The present specification further discloses native applications control header portions of the screen of the user device while non-native applications control of the canvas of the device screen (see paragraphs [0022] and [0040]).
Similarly, D’Angelo allows for installation of a third-party application (see paragraphs [0051] and [0059]; e.g., installation integrates application into social media network environment). The third-party app is hosted on a remote server (see paragraphs [0042]-[0046], discussing the third-party application itself can remain on another device in paragraph [0044]). Once integrated into the social networking environment, a display portion of the social networking environment is allocated to the third-party application which provides an interface directly to the third-party application content (see paragraphs [0054]-[0056] and Figs. 10A-B numeral 1002). Therefore, content in the dedicated portion is under control of the third-party application and the social networking environment is not controlling the content presented in the dedicated portion (see paragraphs [0047]-[0049], [0054]-[0056]).

Regarding Appellant’s arguments, directed to dependent claim 29, concerning D’Angelo failing to disclose “wherein the one or more non-native application do not comprise code directly executable by the at least one processor of the user communication device,” the Examiner respectfully disagrees.
D’Angelo allows for installation of a third-party application. The third-party app is hosted on a remote server (see paragraphs [0042]-[0046], discussing the third-party application itself can remain on another device in paragraph [0044]). Also see Fig 1, where it is clearly shown that Application Provider 108 is separate from Social Network Provider 106 and thus hosted applications do not comprise code directly executable by the at least one processor of the user communication device.

Regarding Appellant’s arguments, directed to dependent claim 30, concerning D’Angelo failing to disclose “wherein the information enabling operation of the one or more non-native applications identifies the one or more non-native applications and the corresponding one of the at least one second computer system that performs the functionality of each of the one or more non-native applications,” the Examiner respectfully disagrees.
D’Angelo discloses a list of applications from which user can choose and install (see figs 10A and 14 and paragraphs [0055]-[0059]).

Regarding Appellant’s arguments, directed to dependent claim 31, concerning D’Angelo failing to disclose “wherein the at least a second computer system communicates with the first computer system to access information about the user,” the Examiner respectfully disagrees.
See paragraph [0045] of D’Angelo; e.g., “a user may choose to install an application called, for example, "My Favorite Restaurants." Installation may allow the My Favorite Restaurants software access to information about the membership of groups of users of the social network with which the user is affiliated.” (also see para 0032).  As discussed above, it is clearly shown that Application Provider 108 is separate from Social Network Provider 106 in Fig. 1 and that the third-party application itself can remain on another device in paragraph [0044].

Regarding Appellant’s arguments, directed to dependent claim 32, concerning D’Angelo failing to disclose “wherein the first computer system directs the native applications to establish user communication with the at least one second computer system in response to the request to add the one or more non-native applications within the native application,” the Examiner respectfully disagrees.
As noted by Appellant on page 8 of the brief, D’Angelo discloses a link for allowing user to install third-party applications. As shown in fig 1 of D’Angelo; e.g., user communication is established between User 102 and Application Provider 108 via networks 104/106 when the third-party application is installed.




For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.